 



Exhibit 10.1
Tatum, LLC
Full-Time Permanent Engagement Resources Agreement
January 1, 2007
Xponential, Inc.
6400 Atlantic Blvd., Suite 190
Norcross, GA 30071
Dear Mr. Moyers:
Tatum, LLC (“Tatum”) understands that each of Xponential, Inc. (“Xponential”)
and American IronHorse Motorcycle Company, Inc. (“American Ironhorse”)
(collectively, the “Company”) desire to hire Robert Schleizer, one of our
partners, as an employee of the Company (the “Employee”). The Company
acknowledges that the Employee is and will remain a partner in our firm so that
he will have access to our firm’s resources for use in his employment with the
Company. This Full-Time Permanent Engagement Resources Agreement (the “Resources
Agreement”) sets forth the rights of the Company, through the Employee, to use
such resources for the benefit of the Company and for the payment for such
services and for making the Employee available for service to the Company.
Since the Employee will be under the control and direct management of the
Company, and not Tatum, Tatum’s obligations to the Company are exclusively those
set forth in this Resources Agreement. This document will serve as the entire
agreement between the Company and Tatum.
Compensation
Xponential, on behalf of the Company, will pay directly to Tatum, as
compensation for resources provided, (i) $ 50,000, payable on the date of
signing this Resources Agreement (the “Signing Fee”) and (ii) $1,000 per month
during the term of this Resources Agreement, including any months with respect
to which any severance payment is made, payable at the same time the Employee is
paid. In addition, Xponential will pay to Tatum twenty five percent (25%) of
Employee’s cash bonuses earned as an employee of Xponential during the year
ended December 31, 2007 payable on the date Employee receives payment of the
bonus and American IronHorse will pay to Tatum twenty five percent (25%) of
Employee’s cash bonuses earned as an employee of American IronHorse during the
year ended December 31, 2007 payable on the date Employee receives payment of
the bonus. For example, with respect to the cash bonuses, if Employee is
entitled to a $100,000 bonus from Xponential, Xponential will pay Tatum $25,000
and Employee $75,000.
In addition, the Company acknowledges that the Employee will share with Tatum
15% of any cash proceeds realized from any Equity Bonus that the Employee may be
granted.
For purposes hereof, “Equity Bonus” means any stock, option, warrant, or similar
right (i.e., not yet realized in cash) that is granted, in each case in
connection with services rendered by the Employee and “Salary” means all
compensation paid to Employee, except bonuses and benefits (including medical
benefits subsidy paid to Employee). Tatum shall look only to Employee with
respect to payment of any portion of an Equity Bonus. All compensation payable
or deliverable to Tatum is referred to herein as the “Resource Fee.”
Payment of the Signing Fee will be made concurrently with the signing of this
Resources Agreement. All other payments to Tatum should be made by direct
deposit through the Company’s payroll, or by an automated clearing house (“ACH”)
payment at the same time as payments are made to the Employee. If

 



--------------------------------------------------------------------------------



 



such payment method is not available and payments are made by check, Tatum will
issue invoices to the Company, and the Company agrees to pay such invoices no
later than ten (10) days after receipt of invoices.
Termination
This Resources Agreement will terminate immediately upon the effective date of
termination or expiration of the Employee’s employment with Xponential and
American IronHorse or upon the Employee ceasing to be a partner of Tatum.
In the event that either party commits a breach of this Resources Agreement and
fails to cure the same within seven (7) days following delivery by the
non-breaching party of written notice specifying the nature of the breach, the
non-breaching party will have the right to terminate this Resources Agreement
immediately effective upon written notice of such termination.
Hiring Employee Outside of Resources Agreement
During the twelve (12)-month period following termination or expiration of this
Resources Agreement other than (i) as a result of Tatum’s termination of
Employee’s membership interest in Tatum without good cause as determined by
Tatum in its sole good faith discretion or (ii) other than in connection with
another Tatum agreement, the Company will not employ the Employee, or engage the
Employee as an independent contractor, to render services of substantially the
same nature as those for which Tatum is making the Employee available pursuant
to this Resources Agreement. The parties recognize and agree that a breach by
the Company of this provision would result in the loss to Tatum of the
Employee’s valuable expertise and revenue potential and that such injury will be
impossible or very difficult to ascertain. Therefore, in the event this
provision is breached, Tatum will be entitled to receive as liquidated damages
an amount equal to forty-five percent (45%) of the Employee’s Annualized
Compensation (as defined below), which amount the parties agree is reasonably
proportionate to the probable loss to Tatum and is not intended as a penalty.
If, however, a court or arbitrator, as applicable, determines that liquidated
damages are not appropriate for such breach, Tatum will have the right to seek
actual damages. The amount will be due and payable to Tatum upon written demand
to the Company. For this purpose, “Annualized Compensation’’ will mean the
Employee’s most recent annual Salary and the maximum amount of any bonus for
which the Employee was eligible with respect to the then current bonus year.
Insurance
The Company will provide Tatum or the Employee with written evidence that the
Company maintains directors’ and officers’ insurance in an amount reasonably
acceptable to the Employee at no additional cost to the Employee, and the
Company will maintain such insurance at all times while this agreement remains
in effect.
Furthermore, the Company will maintain such insurance coverage with respect to
occurrences arising during the term of this agreement for at least three years
following the termination or expiration of this agreement or will purchase a
directors’ and officers’ extended reporting period, or “tail,” policy to cover
the Employee.
Disclaimers, Limitations of Liability & Indemnity
It is understood that Tatum does not have a contractual obligation to the
Company other than to make its resources available to the Employee (by virtue of
the Employee being a partner in Tatum) for the benefit of the Company under the
terms and conditions of this Resources Agreement. The Resource Fee will be for
the resources provided and for making the Employee available for service to the
Company. Tatum

 



--------------------------------------------------------------------------------



 



assumes no responsibility or liability under this Resources Agreement other than
to render the services called for hereunder and will not be responsible for any
action taken by the Company in following or declining to follow any of Tatum’s
advice or recommendations.
Tatum represents to the Company that Tatum has conducted its standard screening
and investigation procedures with respect to the Employee becoming a partner in
Tatum, and the results of the same were satisfactory to Tatum. Tatum disclaims
all other warranties, either express or implied. Without limiting the foregoing,
Tatum makes no representation or warranty as to the accuracy or reliability of
reports, projections, forecasts, or any other information derived from use of
Tatum’s resources, and Tatum will not be liable for any claims of reliance on
such reports, projections, forecasts, or information. Tatum will not be liable
for any non-compliance of reports, projections, forecasts, or information or
services with federal, state, or local laws or regulations. Such reports,
projections, forecasts, or information or services are for the sole benefit of
the Company and not any unnamed third parties.
In the event that any partner of Tatum (including without limitation the
Employee to the extent not otherwise entitled in his or her capacity as an
officer of the Company) is subpoenaed or otherwise required to appear as a
witness or Tatum or such partner is required to provide evidence, in either case
in connection with any action, suit, or other proceeding initiated by a third
party against the Company or by the Company against a third party, then the
Company shall reimburse Tatum for the costs and expenses (including reasonable
attorneys’ fees) actually incurred by Tatum or such partner and provide Tatum
with compensation at Tatum’s customary rate for the time incurred.
The Company agrees that, with respect to any claims the Company may assert
against Tatum in connection with this Resources Agreement or the relationship
arising hereunder, Tatum’s total liability will not exceed two (2) months of the
then current monthly Resource Fee.
As a condition for recovery of any liability, the Company must assert any claim
against Tatum within three (3) months after discovery or sixty (60) days after
the termination or expiration of this Resources Agreement, whichever is earlier.
Tatum will not be liable in any event for incidental, consequential, punitive,
or special damages, including without limitation, any interruption of business
or loss of business, profit, or goodwill.
Arbitration
If the parties are unable to resolve any dispute arising out of or in connection
with this Resources Agreement, either party may refer the dispute to arbitration
by a single arbitrator selected by the parties according to the rules of the
American Arbitration Association (“AAA”), and the decision of the arbitrator
will be final and binding on both parties. Such arbitration will be conducted by
the Atlanta, Georgia office of the AAA. In the event that the parties fail to
agree on the selection of the arbitrator within thirty (30) days after either
party’s request for arbitration under this paragraph, the arbitrator will be
chosen by AAA. The arbitrator may in his discretion order documentary discovery
but shall not allow depositions without a showing of compelling need. The
arbitrator will render his decision within ninety (90) days after the call for
arbitration. The arbitrator will have no authority to award punitive damages.
Judgment on the award of the arbitrator may be entered in and enforced by any
court of competent jurisdiction. The arbitrator will have no authority to award
damages in excess or in contravention of this Resources Agreement and may not
amend or disregard any provision herein. Notwithstanding the foregoing, no issue
related to the ownership of intellectual property will be subject to arbitration
but will instead be subject to determination by a court of competent
jurisdiction, and either party may seek injunctive relief in any court of
competent jurisdiction.

 



--------------------------------------------------------------------------------



 



Miscellaneous
Tatum will be entitled to receive all reasonable costs and expenses incidental
to the collection of overdue amounts under this Resources Agreement, including
but not limited to reasonable attorneys’ fees actually incurred.
The Company agrees to allow Tatum to use the Company’s logo and name on Tatum’s
website and other marketing materials for the sole purpose of identifying the
Company as a client of Tatum. Tatum will not use the Company’s logo or name in
any press release or general circulation advertisement without the Company’s
prior written consent.
Neither the Company nor Tatum will be deemed to have waived any rights or
remedies accruing under this Resources Agreement unless such waiver is in
writing and signed by the party electing to waive the right or remedy. This
Resources Agreement binds and benefits the successors of Tatum and the Company.
Neither party will be liable for any delay or failure to perform under this
Resources Agreement (other than with respect to payment obligations) to the
extent such delay or failure is a result of an act of God, war, earthquake,
civil disobedience, court order, labor dispute, or other cause beyond such
party’s reasonable control.
The terms of this Resources Agreement are severable and may not be amended
except in a writing signed by Tatum and the Company. If any portion of this
Resources Agreement is found to be unenforceable, the rest of the Resources
Agreement will be enforceable except to the extent that the severed provision
deprives either party of a substantial portion of its bargain.
The provisions in this Resources Agreement concerning payment of compensation
and reimbursement of costs and expenses, limitation of liability, directors’ and
officers’ insurance, and arbitration will survive any termination or expiration
of this Resources Agreement.
This Resources Agreement will be governed by and construed in all respects in
accordance with the laws of the State of Georgia, without giving effect to
conflicts-of-laws principles.
Nothing in this Resources Agreement shall confer any rights upon any person or
entity other than the parties hereto and their respective successors and
permitted assigns and the Employee.
Each person signing below is authorized to sign on behalf of the party
indicated, and in each case such signature is the only one necessary.
Anything herein to the contrary notwithstanding, this Resources Agreement
supersedes all prior agreements between Tatum and the Company relating to
Employee effective as of January 1, 2007.
Bank Lockbox Mailing Address for Deposit and Resource Fee only:
Tatum, LLC
P.O. Box 403291
Atlanta, GA 30384-3291

 



--------------------------------------------------------------------------------



 



Electronic Payment Instructions for Deposit and Resource Fee:

     
Bank Name: Bank of America
   
Branch: Atlanta
   
Routing Number:
  For ACH Payments: XXXXXXX
 
  For Wires: XXXXXX
Account Name: Tatum, LLC
   
Account Number: XXXXXXX
    Please reference Xponential in the body of the wire.

Although Xponential and American IronHorse are both parties to this Resources
Agreement and collectively defined as the “Company,” the obligations of each of
Xponential and American IronHorse hereunder relate only to the employment of
Robert Schleizer by such entity. Neither Xponential nor American IronHorse are
assuming the obligations of the other party or otherwise guaranteeing the
performance of any obligations of the other party hereunder.
Please sign below and return a signed copy of this letter to indicate the
Company’s agreement with its terms and conditions.
We look forward to serving you.
Sincerely yours,

      TATUM, LLC
 
   
By:
  /s/ Douglas M. Payne
 
   
 
    Area Managing Partner for TATUM, LLC
 
   
Date:
  May 23, 2007
 
   
 
   

Acknowledged and agreed by:

              Xponential, Inc.
 
       
 
  By:   /s/ Dwayne A. Moyers
 
       
 
       
 
  Title:   Chief Executive Officer
 
       
 
       
 
  Date:   May 21, 2007
 
       
 
            American IronHorse Motorcycle Company, Inc.
 
       
 
  By:   /s/ Dwayne A. Moyers
 
       
 
       
 
  Title:   Chairman
 
       
 
       
 
  Date:   May 21, 2007
 
       

 